Dykman, J.
This action is for the recovery of damages for personal injuries sustained by the plaintiff. Upon the trial the counsel for the defendant admitted the negligence and the liability of the defendant, and stated the question to be one of mere damages. Thereupon the case was submitted to the jury, and the plaintiff received a verdict for $5,000. The defendant has appealed from the judgment entered upon the verdict, and from the order denying a motion for a new trial on the minutes of the court. We are asked (as we often are) to set aside the verdict as excessive, but it is not so large as to make it plainly beyond compensation. Tim witnesses for the plaintiff described his injuries as serious, and those for the defendant made them less so, and the testimony all went to the jury,—the peculiar tribunal for the determination of such a fact. It is in the settlement of just such questions, where there is no legal standard, that the jury system finds its greatest usefulness; and appellate courts interfere upon questions of mere damages with great reluctance. The verdict is not so large as to be evidence of itself of the presence of any influence beyond the testimony, and, if the testimony introduced in behalf of the plaintiff commanded the belief of the jury, we cannot say the verdict is excessive. The exceptions have all received examination, and we find no error requiring a reversal of the judgment. The judgment and order denying the motion for a new trial should be affirmed, with costs.